PER CURIAM.
The Appellant, Cecil Rolle, challenges the trial court’s order transferring venue from Alachua County to Miami-Dade County. We affirm.
The Appellees filed a motion to transfer venue, with an affidavit attached, that *685showed appellant’s choice of venue in Ala-chua County to have been incorrect. Appellant filed an affidavit that failed to meet his burden of showing that venue was properly in Alachua County. See Tropicana Products, Inc. v. Shirley, 501 So.2d 1373, 1375 (Fla. 2d DCA 1987). While the affidavit states that the affiant read the article at issue on the Internet in Alachua County (along with the allegedly defamatory letter of legal counsel dated December 23, 2010), it fails to specify when this was done; the absence of any timeframe in the affidavit makes it ineffective as a basis for establishing venue in Alachua County.
AFFIRMED.
PADOVANO, RAY, and MAKAR, JJ., concur.